Case: 3:19-cv-00349-TMR-SLO Doc #: 18 Filed: 05/05/20 Page: 1 of 9 PAGEID #: 318




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


    RICHARD MAURICE JARRELL,                        :    Case No. 3:19-cv-00349
                                                    :
           Plaintiff,                               :    District Judge Thomas M. Rose
                                                    :    Magistrate Judge Sharon L. Ovington
    vs.                                             :
    ARMY REVIEW BOARD AGENCY,                       :
                                                    :
    et al.,
                                                    :
           Defendants.                              :


                            REPORT AND RECOMMENDATIONS 1


                                                    I.

          Plaintiff Richard Maurice Jarrell served in the United States Army. His brother

Stephen Jarrell also served in the United States Army, although his service was brief, and

he was discharged in 1971 with an “under than honorable discharge.” Over the ensuing

years, Plaintiff has assisted Stephen in many ways, including advocating for Stephen in

his attempts to convince the Army to upgrade his discharge to a medical discharge.

These attempts have been unsuccessful: Defendant Army Review Board Agency—more

specifically, the Army Board for Corrections of Military Records 2—has repeatedly

denied Stephen’s applications to upgrade his discharge to a medical discharge. As a

result, Stephen has not received medical benefits from the Veterans Administration.

1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
2
 The Army Board for Corrections of Military Records falls under the umbrella of the Army Review
Board Agency.
Case: 3:19-cv-00349-TMR-SLO Doc #: 18 Filed: 05/05/20 Page: 2 of 9 PAGEID #: 319




       The present case centers on the fact that some of Plaintiff’s medical records

showed up in support of Stephen’s 1988 application to upgrade his Army discharge

status. Plaintiff claims that the release of his medical records, and the Army Board for

Corrections of Military Records’ reliance on them to deny Stephen’s 1988 application,

violated the Privacy Act, 5 U.S.C. § 552(a). Plaintiff alleges that this has caused him an

“undue burden” amounting to $1,200,000.00 million dollars in damages. (Doc. #4,

PageID #73).

       Defendants seek dismissal of Plaintiff’s Complaint under Fed. R. Civ. P. 12(b)(6)

for failure to state a claim upon which relief can be granted. (Doc. #10). Plaintiff

opposes dismissal, although he asks the Court to dismiss claims one through four of his

Complaint. (Doc. #14, PageID #212).

                                               II.

       Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a pleading must

contain “a short and plain statement of the claim showing that the pleader is entitled to

relief....” “Specific facts are not necessary; the statement need only give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.” Keys v. Humana,

Inc., 684 F.3d 605, 608 (6th Cir. 2012) (quoting Erickson v. Pardus, 551 U.S. 89, 93

(2007)) (internal quotation marks omitted) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)).

       To avoid dismissal under Rule 12(b)(6), a complaint “must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (internal quotation marks and citations

                                                2
Case: 3:19-cv-00349-TMR-SLO Doc #: 18 Filed: 05/05/20 Page: 3 of 9 PAGEID #: 320




omitted). “A complaint has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.; see Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir.

2016).

         In the instant case, Plaintiff proceeds pro se. His Complaint must therefore “‘be

liberally construed,’ and ‘a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers....” Erickson, 551 U.S.

at 94 (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

         Plaintiff relies on several documents attached to his Complaint. The parties have

submitted additional documents in support of their Rule 12(b)(6) arguments. “When a

court is presented with a Rule 12(b)(6) motion, it may consider the Complaint and any

exhibits attached thereto, public records, items appearing in the record of the case and

exhibits attached to defendant's motion to dismiss so long as they are referred to in the

Complaint and are central to the claims contained therein.” Bassett v. National

Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008) (citation omitted).

                                             III.

         Returning to Stephen’s brief stint in the Army, his difficulties began when he

when he left basic training without leave or, using the familiar military acronym, went

AWOL (absent without leave). Stephen alleges that after he returned from going AWOL,

he was attacked by his platoon leader. He claims that during the investigation of the

attack, he identified his attacker. But the Army concluded otherwise. A letter sent to

Stephen’s mother concluded, “there was insufficient evidence to substantiate who

                                              3
Case: 3:19-cv-00349-TMR-SLO Doc #: 18 Filed: 05/05/20 Page: 4 of 9 PAGEID #: 321




committed the assault.” See Doc. #14, PageID #s 246. At some point, the Army

transferred Stephen to a different company. But he again went AWOL.

        After returning from his second AWOL, Stephen faced a court martial for being

AWOL from April 17, 1971 to October 27, 1971. (Doc. #13, PageID #184). Rather than

proceeding to court martial, he applied for and received a discharge from the Army. He

consulted with counsel before choosing to apply for discharge. See id. at 178-80.

        In 1988 Stephen applied for a correction of his military records, attempting (as

mentioned above) to change his discharge status to a medical discharge. He alleged,

among other things, that his company commander planned the attack upon him, let the

perpetrator go free, and tampered with his medical records in an attempt to cover-up his

(the company commander’s) misdeeds. (Doc. #14, PageID #s 229-30).

        In 1990 Stephen found new evidence and submitted it in support of his

application. This new evidence included pages from Plaintiff’s medical records—

“Standard Form 88” (SF 88)—documenting the results of Plaintiff’s physical exam upon

his separation from the Army. 3 Id. at 239, 241-42.

        The Army Board for Corrections of Military Records denied Stephen’s application

on April 4, 1990. The Board concluded that Stephen had failed to timely file his

application and that he “had not presented and the records do not contain sufficient

justification to conclude that it would be in the interest of justice to grant the relief

requested or to excuse the failure to file within the time prescribed by law.” (Doc. #13,


3
 The copy of this form is difficult to read, but it is the one Stephen received from an Army Freedom of Information
Officer. See Doc. #13, PageID #143.

                                                         4
Case: 3:19-cv-00349-TMR-SLO Doc #: 18 Filed: 05/05/20 Page: 5 of 9 PAGEID #: 322




PageID #185).

       In the present case, Plaintiff relies on information in the Board’s decision, page 3,

paragraph 3, which states:

       After he [Stephen] returned to military control, charges were preferred
       against him for being AWOL from 17 April 1971 to 27 October 1971 in
       violation of Article 86 of the UCMJ. After being advised of his rights he
       submitted a request for discharge for the good of the service in lieu of trial
       by court-martial. He stated that he could not adjust to military life and he
       would go AWOL again if not released. Also he stated that there had been
       no change in his medical condition since his last examination. The
       appropriate authority approved his request for discharge ….

(Doc. #4, PageID #s 60, 71 (emphasis added); Doc. #13, PageID #184). The Board

based one of these findings—namely, that Stephen had stated, “there had been no change

in his medical condition since his last examination,” id.—on a document dated December

7, 1971. Stephen acknowledged in this document that there had been no change in his

medical condition since his last separation physical exam a month earlier (on November

10, 1971). (Doc. #4, PageID #72; Doc. #14, PageID #240).

                                             IV.

       In the present case, Plaintiff asks the Court to dismiss his claims under the Privacy

Act—i.e., claim one, against Defendant National Personnel Records Center; and claims

two, three, and four against Defendant Army Board of Review Agency. Plaintiff reasons,

“Defendant has admitted that the SF 88 in Stephen’s records is indeed Plaintiff’s SF 88

[and] it is felt that the Board will not attempt to use Plaintiff’s SF 88 in Stephen’s 2016

application.” (Doc. #14, PageID #212). This refers to Stephen’s application for

correction to his military record in October 2016. (Doc. #13, PageID #s 187-89).


                                              5
Case: 3:19-cv-00349-TMR-SLO Doc #: 18 Filed: 05/05/20 Page: 6 of 9 PAGEID #: 323




       Defendants boil down Plaintiff’s Complaint to three Counts under the Privacy Act.

(Doc. #10, PageID #116-17). Given Plaintiff’s request to dismiss his claims one through

four, his sole remaining claim is claim five (which Defendants’ identify as Count III). Id.

Construing this claim liberally in Plaintiff’s favor—especially in light of the arguments

he raises in opposition to Defendants’ Rule 12(b)(6) Motion—he grounds this claim on

the Privacy Act, 5 U.S.C. § 552a(g)(1). Plaintiff alleges that contrary to Army

regulations, Stephen did not receive a physical exam after he returned from his second

AWOL or upon his Army discharge. Because of this, or so Plaintiff claims, when

Defendants denied Stephen’s application to upgrade his discharge status on April 4, 1990,

it had to alter his medical records to include Plaintiff’s discharge physical-exam records.

Defendants then relied on Plaintiff’s injury-free records to find that there are no medical

records documenting Stephen’s injuries or medical treatment caused by the assault. See

Doc. #4, PageID #s 60, 71; see also Doc #14, PageID #216). Plaintiff contends, “The

reason the Army failed to give Stephen a discharge physical examination is because the

Army knew that the assault on him had caused both physical and mental damage to

Stephen.” (Doc. #14, PageID #216 (internal citation omitted)). Plaintiff further alleges

that Defendants willfully tampered with and altered Plaintiff’s SF 88 to disguise it as

Stephen’s SF 88. See id. at 218-20.

       The Privacy Act provides that an individual may bring a civil action in U.S.

District Court “[w]henever any agency … fails to maintain any record concerning any

individual with such accuracy, relevance, timeliness, and completeness as is necessary to

assure fairness in any determination relating to the qualifications, character, rights, or

                                              6
Case: 3:19-cv-00349-TMR-SLO Doc #: 18 Filed: 05/05/20 Page: 7 of 9 PAGEID #: 324




opportunities of, or benefits to the individual that may be made on the basis of such

record, and consequently a determination is made which is adverse to the individual ….”

5 U.S.C. § 552a(g)(1)(C).

       Defendants contend that Plaintiff lacks standing to bring a claim under §

552a(g)(1)(C) based on Stephen’s inaccurate military records and the resulting denial of

Stephen’s application to upgrade his discharge status.

       The specific section of the Privacy Act Plaintiff invokes, § 552a(g)(1)(C), does not

provide him with a civil action based on Defendants’ April 4, 1990 denial of his brother

Stephen’s application to upgrade his discharge status. Under the plain language of §

552a(g)(1)(C), Plaintiff must allege facts showing that an inaccurate record caused him

an adverse determination. Not every individual with inaccurate records kept by an

agency may bring a civil action under § 552a(g)(1)(C); only “the individual” with

inaccurate records who has suffered an adverse determination may bring a §

552a(g)(1)(C) action. E.g., Chambers v. U.S. Dep’t of Interior, 568 F3d 998, 1006-07

(D.C. Cir. 2009) (noting that a plaintiff must show that “he has been aggrieved by an

adverse determination” to recover under § 552a(g)(1)(C).

       Plaintiff’s allegations, when accepted as true and construed in his favor, focus on

Defendants’ misuse of Plaintiff’s altered medical records to deny Stephen’s—not

Plaintiff’s—application to upgrade Stephen’s discharge status. Defendants’ denial was

adverse to Stephen and concerned his military service and discharge, not Plaintiff’s.

Viewing it another way, if Defendants had granted Stephen’s application, the resulting

benefits would have inured directly to Stephen, not directly to Plaintiff. And although

                                             7
Case: 3:19-cv-00349-TMR-SLO Doc #: 18 Filed: 05/05/20 Page: 8 of 9 PAGEID #: 325




Plaintiff laudably advocated for and financially supported Stephen over the years, the

proximate cause of this expensive endeavor was Plaintiff’s voluntary choice to do so

rather than Defendants’ denial of Stephen’s application to upgrade his Army discharge

status in April 1990. Cf. White v. Stephens, 13-cv-2173, 2014 WL 726991, at *9 (W.D.

Tenn. 2014) (“Prudential standing requires, inter alia, that a litigant assert his or her own

legal rights and not rely on the rights or interests of third parties.” (citations omitted)),

Report & Recommendation adopted, 2014 WL 763355, at *1 (W.D. Tenn. 2014)

       Accordingly, for the above reasons, Plaintiff’s claim under § 552a(g)(1)(C) fails as

a matter of law.

                    IT IS THEREFORE RECOMMENDED THAT:

       1.     Defendants’ Motion to Dismiss (Doc #10) be GRANTED; and

       2.     The case be terminated on the record of the Court.


May 5, 2020                                        s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                               8
Case: 3:19-cv-00349-TMR-SLO Doc #: 18 Filed: 05/05/20 Page: 9 of 9 PAGEID #: 326




                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             9
